AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No. 8:20-cv-02842-WFJ-SPF

PROOF OF SERVICE SOOUBER TT pi oe O7
(This section should not be fle with he cour unless required by Fed. R Ch P. 4)

This summons for (name of individual and title, if any) Polk County Board of County Commissioners
was received by me on (date) _ 12/02/2020

 

C1 I personally served the summons on the individual at (place)
on (date) ; Or

© [left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

 

 

 

 

on (date) —_ a ,and mailed a copy to the individual’s last known address; or

X I served the summons on (name of individual) Michael Craig , Who is
designated by law to accept service of process on behalf of (name of organization) Polk k County Boardof
County Commissioners ON (date) December 7, 2020 @ 8:30am 5 OF

GI retumed the summons unexecuted because ; Or

M Other (specify): United States Postal Service Certified, Registed Mail,
Receipt No. 7020-2450-0001-9162-01583.

My fees are $ 250.00 for travel and $ for services, for a total of $ 250.00

I declare under penalty of perjury that this information is true.

Date: 12/10/2020. ee (2f Wuchash. eae a

/s/ Michael JG Saunders __
Printed name and title

 

1450 Newell Road
Richmond, Virginia 23225

—

Additional information regarding attempted service, etc:
December 7, 2020 at 8:30 am

Delivered to Agent for Final Delivery

BARTOW, FL 33830

Tracking Number: 70202450000191620153
Case 8:20-cv-02842-WFJ-SPF Document 2 Filed 12/02/20 Page 1 of 1 PagelD 31

AO 440 (Rev, 06/12) Summons in a Civil Action
= aoe

7 UNITED STATES DISTRICT COURT

 

 

for the
Middle District of Florida
Mr. James L. Willams, pro se ) o .
2729 St. Cloud Oaks Dr. ) Zn 3S
Valrico, FL 33594 ) Be A
) amo ©
Plainiift) ) Son Xs
v. ) Civil Action No.8:20-cv-288224e92SPE
aot on
Polk County Board of County Commissioners ) © OZ, -
330 W Church St. ) goa
Bartow, FL 33830 ) FBO. 2,
Defendant(s) SA
SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) Polk County Board of County Commissioners
330 W Church St.
Bartow, FL 33830
A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are: Mr. James L. Willams, pro se

2729 St. Cloud Oaks Dr.
Valrico, FL 33594

(813) 239-6115
Jam8willla@yahoo.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

~——s

i

Date: December 2, 2020

Sighure of Clerk ot Dery
“ol bis tpiey Ot Se
